Case: 13-11395      Document: 00512790458         Page: 1    Date Filed: 10/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                              October 2, 2014
                                    No. 13-11395
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FERMIN VARGAS-VALENCIA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:13-CR-104-2


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Fermin Vargas-Valencia (Vargas) appeals the sentence imposed
following his guilty plea conviction of conspiracy to possess with intent to
distribute a controlled substance. He argues that his sentence is substantively
unreasonable because his 168-month sentence, which is 81 months higher than
a similarly situated co-conspirator’s sentence, results in an unwarranted
sentencing disparity.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11395    Document: 00512790458    Page: 2   Date Filed: 10/02/2014


                                No. 13-11395

      Vargas has not shown that the challenged difference between his
sentence, which was based on accurate drug quantity information, and his co-
conspirator’s sentence, which was not, is the type of unwarranted sentencing
disparity that Congress sought to eliminate under 18 U.S.C. § 3553(a)(6). See
Pepper v. United States, 131 S. Ct. 1229, 1248-49 (2011). Vargas fails to rebut
the presumption that his within-guidelines sentence is substantively
reasonable. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2